Citation Nr: 0518448	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-05 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for presbyopia, to 
include as due to undiagnosed illness.   

2.  Entitlement to service connection for paroxysmal atrial 
flutter/fibrillation with shortness of breath and dizziness, 
to include as due to undiagnosed illness.

3.  Entitlement to service connection for tension headaches, 
to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1970 to September 
1973 and from March 1974 to August 1991.  He had service in 
Southwest Asia from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran testified before the undersigned at a Travel 
Board hearing in June 2004.  A transcript of that hearing has 
been associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for presbyopia in an 
August 1998 rating decision, which the veteran did not 
appeal.  

3.  Evidence received since the August 1998 rating decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for presbyopia.      

4.  There is no evidence of paroxysmal atrial 
flutter/fibrillation with shortness of breath and dizziness, 
or any cardiac disorder, in service or for years thereafter, 
and no competent evidence of a nexus between disorder and the 
veteran's period of active duty service, to include service 
in Southwest Asia.  

5.  There is competent evidence of chronic tension headaches 
in service with continuous symptoms thereafter.  


CONCLUSIONS OF LAW

1.  The August 1998 rating decision that denied service 
connection for presbyopia is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2004).   
     
2.  No new and material evidence has been received since the 
August 1998 rating decision to reopen a claim for service 
connection for presbyopia, to include as due to undiagnosed 
illness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).  

3.  Service connection for paroxysmal atrial 
flutter/fibrillation with shortness of breath and dizziness, 
to include as due to undiagnosed illness, is not established.  
38 U.S.C.A. §§ 1110, , 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2004).    

4.  Service connection for tension headaches is established.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letter dated in March 2003 and the January 2004 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the January 2004 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  This document also provides additional detailed 
guidance as to the evidence needed to substantiate the 
claims.  Accordingly, the Board is satisfied that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that a VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO issued its VCAA letter in March 2003, prior to the June 
2003 adverse adjudication on appeal.  Although the RO 
provided supplemental information in the January 2004 
statement of the case, there has been no showing or 
allegation that doing so resulted in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 
14, 2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

The Board also observes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21.  In this case, 
although the VCAA notice letter to the veteran does not 
specifically contain this request, the Board finds that, as 
discussed above, the RO's letter of March 2003 and the 
January 2004 statement of the case provided dull notice to 
the veteran to give to VA any evidence pertaining to his 
claim.  In this case, the Board finds no indication of 
defective notice that is prejudicial to the veteran, such 
that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.  Bernard, 4 Vet. App. 392-94; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  Again, there is no showing or 
allegation by the veteran or his representative that they 
were not fully aware that any relevant evidence should be 
sent to VA.  See Mayfield, supra.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, post-service private and 
service department medical records as identified and 
authorized by the veteran, and several relevant medical 
examinations and opinion.  The veteran has provided some 
copies of medical records, several written statements from 
himself and his wife, as well as testimony at the June 2004 
Travel Board hearing.  The Board finds no indication or 
allegation that additional relevant evidence remains 
outstanding.  Accordingly, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.     

Analysis

New and Material Evidence to Reopen

The veteran submitted his original claim for service 
connection for an eye disorder in November 1996.  In an 
August 1998 rating decision, the RO denied service connection 
for presbyopia.  It notified the veteran of that decision but 
he did not initiate an appeal.  Therefore, the RO's decision 
of August 1998 is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2004).   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

Evidence of record at the time of the August 1998 rating 
decision consists of service medical records, VA medical 
records, medical records from Womack Army Hospital and 
Seymour Johnson Air Force Base, reports of VA examinations in 
November 1991, February 1994, and March 1998, and statements 
from the veteran and his spouse.  The RO denied service 
connection because the claimed eye disorder was attributable 
to a known clinical diagnosis, presbyopia, and was not 
considered a disability for compensation purposes.  

Evidence received since the August 1998 consists of 
additional VA medical records and records from Seymour 
Johnson Air Force Base (SJAFB), records from Wayne Memorial 
Hospital and ECU Physicians, additional lay statements from 
the veteran, and reports of VA examinations in May 2003 and 
November 2003.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).   

In this case, the Board finds no new and material evidence to 
reopen the claim.  Specifically, a March 1998 VA 
ophthalmology note reflects handwritten notes from findings 
from the March 1998 VA examination.  This evidence is 
cumulative or duplicative of the VA examination report 
considered at the time of the August 1998 rating decision.  
The records from Wayne Memorial Hospital, ECU Physicians, and 
VA examinations in May 2003 are new, i.e., not of record at 
the time of the August 1998 rating decision, but are 
unrelated to the veteran's eye disorder claim.  This evidence 
is not new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a).

Some records from SJAFB and the report of the November 2003 
VA ophthalmology examination are new and do relate to the 
veteran's eye disorder claim.  However, the Board finds that 
this evidence is not new and material within the meaning of 
38 C.F.R. § 3.156(a) because it does not raise a reasonable 
possibility of substantiating the claim.  This evidence 
continues to reflect a diagnosis of presbyopia, which, as the 
RO observed in the prior denial, is not a disability for 
compensation purposes.  38 C.F.R. § 3.303(c).  The Board 
observes that additional diagnoses noted, hyperopia and 
astigmatism, are types of refractive error and are similarly 
not considered a disability for VA compensation purposes. Id.  
See Davis v. Principi, 18 Vet. App. 535 (2004) (citing 
Dorland's Illustrated Medical Dictionary 151, 1094 (28th 
ed.1994) (defining myopic astigmatism as error of refraction, 
specifically nearsightedness, that is complicated by unequal 
curvature of refractive surfaces of eye)); Moreno v. West, 17 
Vet. App. 363 (2000) (quoting Dorland's Illustrated Medical 
Dictionary 797 (28th ed.1994) (defining hyperopia as "that 
error of refraction in which rays of light entering the eye 
parallel to the optic axis are brought to a focus behind the 
retina, as a result of the eyeball being to short from front 
to back ... Called also farsightedness and hypermetropia").  
Therefore, the evidence does not raise a reasonable 
possibility that the veteran's claim for an eye disorder, 
claimed as blurred vision, may be granted.  38 C.F.R. § 
3.156(a).  Accordingly, there is no new and material evidence 
and the claim for service connection for presbyopia is not 
reopened.  38 U.S.C.A. § 5108.  The appeal is denied.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arteriosclerosis, cardiovascular-
renal disease, endocarditis).  

In addition, the law provides for compensation for a Persian 
Gulf veteran with a qualifying chronic disability that became 
manifest during active duty in the Southwest Asia theater of 
operations or became manifest to a compensable degree within 
the prescribed presumptive period.  38 U.S.C.A. § 1117.  

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): (1) an undiagnosed illness; (2) a 
medically unexplained chronic multisymptom illness defined by 
a cluster of signs or symptoms, i.e., chronic fatigue 
syndrome, fibromyalgia, irritable bowel syndrome; or (3) any 
diagnosed illness that VA determined by regulation to warrant 
presumptive service connection.  38 U.S.C.A. § 1117(a)(2); 
38 C.F.R. 
§ 3.317(a)(2)(i) (2004).  

Regulations clarify that there must be "objective 
indications of a qualifying chronic disability," which 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability 
is considered "chronic" if it has existed for six months or 
more or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(4).  Signs or symptoms which may be manifestations 
of an undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 U.S.C.A. 
§ 3.317(b).    

Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2006.  38 C.F.R. § 3.317(a)(1)(i).     

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  The disability 
must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory test.  38 C.F.R. 
§ 3.317(a)(1)(ii).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).



1.  Paroxysmal Atrial Flutter/Fibrillation with Shortness of 
Breath and Dizziness

The veteran seeks service connection for a cardiac disorder, 
diagnosed as paroxysmal atrial flutter/fibrillation with 
shortness of breath and dizziness.  During the June 2004 
Travel Board hearing, he alleged that it began in service in 
about 1988 or 1989 and occurred once or twice a week, or 
during stressful situations.  He indicated that he had been 
told in service that his blood pressure was high.  He did not 
receive any treatment or report any complaints of dizziness 
or shortness of breath.  The veteran testified that the 
symptoms he had in service were exactly the same as the 
symptoms he continued to have since service.   

Initially, the Board observes that cardiovascular signs or 
symptoms are listed among the possible manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness for purposes of presumptive service 
connection.  38 U.S.C.A. § 1117(g); 38 U.S.C.A. § 3.317(b).  
However, to the extent the signs and symptoms have been 
attributed to a known clinical diagnosis, paroxysmal atrial 
flutter/fibrillation, the presumption does not apply.  
38 C.F.R. § 3.317(a)(1)(ii).  Moreover, during the June 2004 
Travel Board hearing, the veteran testified that his symptoms 
began prior to his service in Southwest Asia.  Review of 
service medical records confirms this statement.  Therefore, 
the Board will not consider presumptive service connection as 
due to undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Similarly, as discussed in detail below, there is no 
evidence of cardiac disorder within one year after the 
veteran's retirement from service.  Therefore, the 
presumption of in-service incurrence for chronic disease is 
also not for application.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3).  

Service medical records reflect instances of elevated blood 
pressure on two occasions in December 1987, when the veteran 
was receiving emergency treatment for vomiting blood and for 
appendicitis.  Otherwise, there was no finding or diagnosis 
of hypertension in service.  The veteran was evaluated for 
chest pain in 1989 and 1990.  Notes dated in January 1989 
indicated that the pain was probably from costochondritis.  
It was noted that chest X-rays and electrocardiogram (EKG) 
were normal.  Notes from a May 1989 cardiology consultation 
again reflected complaints of episodic chest pain.  Results 
of a stress test were negative.  In July 1990, the veteran's 
complaints of chest pain were associated with a diagnosis of 
gastroesophageal reflux.  The report of the April 1991 
retirement physical indicated that heart was normal, chest X-
rays were negative, and the EKG was normal.  The veteran 
denied any history of dizziness or fainting spells, shortness 
of breath, palpitation or pounding heart, heart trouble, or 
high or low blood pressure on the accompanying report of 
medical history.       

Similarly, the report of the November 1991 VA examination 
showed that the veteran's cardiovascular system was normal.  
Chest X-rays were also normal.  An EKG completed in April 
1992 at SJAFB was normal.  A June 1994 EKG at that facility 
was characterized as borderline.  Notes from SJAFB dated in 
September 1994 reflected the first complaints of 
disequilibrium.  He subsequently complained of 
lightheadedness or dizziness with blurred vision.  Evaluation 
dated in October 1994 noted that the etiology of the symptoms 
was unknown, but was possibly ophthalmologic or sinus 
congestion.  An October 1994 EKG was unchanged from the prior 
study.  In May 2000, during a routine follow-up on an 
unrelated matter, the veteran was found to have a rapid 
pulse.  At that time, the veteran reported experiencing 
"fluttering in chest" for two weeks.  Evaluation at that 
time yielded a diagnosis of atrial flutter.  The disorder was 
subsequently characterized as chronic.  

Considering this evidence, the Board cannot establish service 
connection.  Cardiac problems were ruled out during service.  
Therefore, there is no chronic disability in service.  
Although the veteran testified that he had continuous 
symptoms after service, there is no confirmed cardiac 
disability until May 2000, nine years after the veteran's 
retirement, despite evaluation in 1994.  Accordingly, service 
connection may not be granted based on chronicity in service 
or continuity of symptomatology after service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.     

Moreover, the Board finds no competent evidence of a nexus 
between the diagnosed cardiac disorder and the veteran's 
period of service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  In the report of the 
May 2003 VA cardiology examination, the examiner discussed 
the findings in service and post-service medical records.  He 
concluded that it was not possible to say that [the 
veteran's] cardiac arrhythmia . . .  is a result of problems 
he had while in service."  He also found no pathology to 
account for the veteran's dizziness and shortness of breath, 
noting that it was not related to any cardiac problem.  The 
same examiner conducted the November 2003 VA examination and 
did not offer any different opinion.  There is no competent, 
contrary medical opinion of record.  The veteran's personal 
belief that his in-service symptoms are related to the 
current diagnosis of paroxysmal atrial flutter/fibrillation 
is not a competent medical opinion required to establish 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for paroxysmal atrial flutter/fibrillation with shortness of 
breath and dizziness.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.     

2.  Tension Headaches

The veteran also seeks service connection for tension 
headaches.  The veteran testified at the June 2004 Travel 
Board hearing that his headaches began in service.  During 
the last two years of service, they occurred once or twice a 
week.  He explained that, as a senior noncommissioned 
officer, he would not go to sick call for these headaches, 
but treated himself with Tylenol.  The veteran stated that 
the headaches had continued since his retirement from service 
in 1991.  He had discussed them with his doctor but continued 
to treat himself.  

Service medical records are negative for evidence of any 
complaint or treatment of headache.  However, the veteran is 
uniquely competent to testify to whether and when he had 
headaches.  Grottveit, 5 Vet. App. at 93.  In addition, the 
Board notes that post-service medical evidence confirms that 
the veteran complains of headaches and has done so since 
1981.  Accordingly, resolving doubt in the veteran's favor, 
the Board finds sufficient evidence of disability in service 
with continuous symptoms thereafter to establish service 
connection for tension headaches pursuant to 38 C.F.R. § 
3.303(b) and Savage, supra.  38 U.S.C.A. 
§ 5107(b).  The appeal is granted.  

  


ORDER

As no new and material evidence has been received, a claim 
for service connection for presbyopia, to include as due to 
undiagnosed illness, is not reopened.  The appeal is denied.     

Service connection for paroxysmal atrial flutter/fibrillation 
with shortness of breath and dizziness, to include as due to 
undiagnosed illness, is denied. 

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for tension headaches 
is granted.




	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


